Case 1:15-cr-00379-PKC Document 335 Filed 05/18/21 Page 1 of 2




                                                                 OK




                                                                 OK
      Case 1:15-cr-00379-PKC Document 335 Filed 05/18/21 Page 2 of 2




The conference originally scheduled for June 8, 2021 is adjourned
to July 29, 2021 at 2:00 p.m. The conference will proceed telephonically.
Dial-In No.: 1-888-363-4749, Access Code: 3667981. Time is excluded
under the speedy trial act until 7/29/2021 for the reasons set forth in
Mr. Leader's letter dated May 18, 2021.
SO ORDERED.
Dated: 5/18/2021
